Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is dated as of July 15, 2005 and is between Willow
Grove Bancorp, Inc., a Pennsylvania corporation (the “Corporation”), Willow
Grove Bank, a federally chartered savings bank and wholly owned subsidiary of
the Corporation (the “Bank”), and Joseph T. Crowley (the “Executive”).

 

WITNESSETH

 

WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of January 20,
2005 (the “Merger Agreement”), between the Corporation and Chester Valley
Bancorp Inc., a Pennsylvania corporation (“Chester Valley”), Chester Valley
shall, as of the Effective Time (as defined in the Merger Agreement), merge with
and into the Corporation, with the Corporation being the surviving entity (the
“Merger”);

 

WHEREAS, prior to the consummation of the Merger, the Corporation and Chester
Valley will respectively cause the Bank and First Financial (“First Financial”)
to enter into a merger agreement providing for the merger of First Financial
with and into the Bank;

 

WHEREAS, the Corporation and the Bank (together the “Employers”) wish to provide
for the employment by the Employers of the Executive as of the Effective Time of
the Merger, and the Executive wishes to serve the Employers as of the Effective
Time of the Merger, on the terms and conditions set forth in this Agreement; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive by the Employers in the event that his
employment with the Employers is terminated under specified circumstances;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                                      Definitions.  The following words and
terms shall have the meanings set forth below for the purposes of this
Agreement:

 

(a)                                  Average Annual Compensation.  The
Executive’s “Average Annual Compensation” for purposes of this Agreement shall
be deemed to mean the average amount of Base Salary and cash bonus paid to the
Executive by the Employers or any subsidiary thereof during the most recent five
calendar years preceding the Date of Termination (or such shorter period as the
Executive was employed).

 

(b)                                 Base Salary.  “Base Salary” shall have the
meaning set forth in Section 3(a) hereof.

 

--------------------------------------------------------------------------------


 

(c)                                  Cause.  Termination of the Executive’s
employment for “Cause” shall mean termination because of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order, or material breach of any provision of this
Agreement.

 

(d)                                 Change in Control of the Corporation. 
“Change in Control of the Corporation” shall mean the occurrence of any of the
following:  (i) the acquisition of control of the Corporation as defined in 12
C.F.R. §574.4, unless a presumption of control is successfully rebutted or
unless the transaction is exempted by 12 C.F.R. §574.3(c)(vii), or any successor
to such sections; (ii) an event that would be required to be reported in
response to Item 5.01 of Form 8-K or Item 6(e) of Schedule 14A of Regulation 14A
pursuant to the Securities Exchange Act of 1934, as amended (“Exchange Act”), or
any successor thereto, whether or not any class of securities of the Corporation
is registered under the Exchange Act; (iii) any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities; or
(iv) during any period of three consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Corporation
cease for any reason to constitute at least a majority thereof unless the
election, or the nomination for election by stockholders, of each new director
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of the period.

 

(e)                                  Code.  “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

(f)                                    Date of Termination.  “Date of
Termination” shall mean (i) if the Executive’s employment is terminated for
Cause or for Disability, the date specified in the Notice of Termination,
(ii) if the Executive’s employment is terminated due to his death, the date of
death, and (iii) if the Executive’s employment is terminated for any other
reason, the date on which a Notice of Termination is given or as specified in
such Notice.

 

(g)                                 Disability.  Termination by the Employers of
the Executive’s employment based on “Disability” shall mean termination because
of any physical or mental impairment which qualifies the Executive for
disability benefits under the applicable long-term disability plan maintained by
the Employers or any subsidiary or, if no such plan applies, which would qualify
the Executive for disability benefits under the Federal Social Security System.

 

(h)                                 Effective Date.  The Effective Date of this
Agreement shall mean the date on which the Effective Time of the Merger, as such
terms are defined in the Merger Agreement, occurs.

 

(i)                                     Good Reason.  Termination by the
Executive of the Executive’s employment for “Good Reason” shall mean termination
by the Executive within twelve (12) months following a Change in Control of the
Corporation based on:

 

(i)                                     Without the Executive’s express written
consent, the failure to elect or to re-elect or to appoint or to re-appoint the
Executive to the office of Chief

 

2

--------------------------------------------------------------------------------


 

Financial Officer of the Employers or a material adverse change made by the
Employers in the Executive’s functions, duties or responsibilities as Chief
Financial Officer of the Employers;

 

(ii)                                  Without the Executive’s express written
consent, a reduction by the Employers in the Executive’s Base Salary as the same
may be increased from time to time or, except to the extent permitted by
Section 3(b) hereof, a reduction in the package of fringe benefits provided to
the Executive, taken as a whole;

 

(iii)                               The principal executive office of the
Employers is relocated by more than 45 miles from the current principal
executive office of the Employers or, without the Executive’s express written
consent, the Employers require the Executive to be based anywhere other than an
area within 45 miles of the location of the Employers’ current principal
executive office, except for required travel on business of the Employers to an
extent substantially consistent with the Executive’s present business travel
obligations;

 

(iv)                              Any purported termination by either of the
Employers of the Executive’s employment for Disability which is not effected
pursuant to a Notice of Termination satisfying the requirements of paragraph (k)
below; or

 

(v)                                 The failure by the Employers to obtain the
assumption of and agreement to perform this Agreement by any successor as
contemplated in Section 10 hereof.

 

(j)                                     IRS.  IRS shall mean the Internal
Revenue Service.

 

(k)                                  Notice of Termination.  Any purported
termination of the Executive’s employment by the Employers for any reason,
including without limitation for Cause, Disability or Retirement, or by the
Executive for any reason, including without limitation for Good Reason, shall be
communicated by written “Notice of Termination” to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a dated notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, (iii) specifies a Date of Termination, which shall be not less
than thirty (30) nor more than ninety (90) days after such Notice of Termination
is given, except in the case of the Employers’ termination of the Executive’s
employment for Cause, which shall be effective immediately, and except as set
forth in Section 18(a) hereof; and (iv) is given in the manner specified in
Section 11 hereof.

 

(l)                                     Retirement.  “Retirement” shall mean
voluntary termination by the Executive in accordance with the Employers’
retirement policies, including early retirement, generally applicable to their
salaried employees.

 

3

--------------------------------------------------------------------------------


 

2.                                      Term of Employment.

 

(a)                                  The Employers hereby employ the Executive
as Chief Financial Officer, and the Executive hereby accepts said employment and
agrees to render such services to the Employers on the terms and conditions set
forth in this Agreement.  Unless extended as provided in this Section 2, this
Agreement shall terminate on June 30, 2006.  Prior to July 1, 2006 and each
July 1 thereafter, the Boards of Directors of the Employers shall consider and
review (after taking into account all relevant factors, including the
Executive’s performance hereunder) a one-year extension of the term of this
Agreement, and the term shall continue to extend each July 1 if the Boards of
Directors approve  such extension unless the Executive gives written notice to
the Employers of the Executive’s election not to extend the term, with such
written notice to be given not less than thirty (30) days prior to any such
July 1.  If the Boards of Directors of the Employers elect not to extend the
term, they shall give written notice of such decision to the Executive not less
than thirty (30) days prior to any such July 1.  If any party gives timely
notice that the term will not be extended as of any July 1, then this Agreement
shall terminate at the conclusion of its remaining term.  References herein to
the term of this Agreement shall refer both to the initial term and successive
terms.

 

(b)                                 During the term of this Agreement, the
Executive shall perform such executive services for the Employers as may be
consistent with his titles and from time to time assigned to him by the Boards
of Directors of the Employers.  During the term of this Agreement, the Executive
shall devote his best efforts and his full time effort to the affairs and
business of the Employers.

 

3.                                      Compensation and Benefits.

 

(a)                                  Base Salary.  The Employers shall
compensate and pay the Executive for his services during the term of this
Agreement at a minimum base salary of $174,750 per year (“Base Salary”), which
may be increased from time to time in such amounts as may be determined by the
Board of Directors of the Employers and may not be decreased without the
Executive’s express written consent.  In addition to his Base Salary, the
Executive shall be entitled to receive during the term of this Agreement such
bonus payments as may be determined by the Boards of Directors of the Employers.

 

(b)                                 Benefit Plans.  During the term of this
Agreement, the Executive shall be entitled to participate in and receive the
benefits of any pension or other retirement benefit plan, profit sharing, stock
option, employee stock ownership, or other plans, benefits and privileges given
to employees and executives of the Employers, to the extent commensurate with
his then duties and responsibilities, as fixed by the Boards of Directors of the
Employers.  The Employers shall not make any changes in such plans, benefits or
privileges which would adversely affect the Executive’s rights or benefits
thereunder, unless such change occurs pursuant to a program applicable to all
executive officers of the Employers and does not result in a disproportionately
greater adverse change in the rights of or benefits to the Executive as compared
with any other executive officer of the Employers.  Nothing paid to the
Executive under any plan or arrangement presently in effect or made available in
the future shall be deemed to be in lieu of the salary payable to the Executive
pursuant to Section 3(a) hereof.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Vacation.  During the term of this
Agreement, the Executive shall be entitled to paid annual vacation in accordance
with the policies as established from time to time by the Boards of Directors of
the Employers.  The Executive shall not be entitled to receive any additional
compensation from the Employers for failure to take a vacation, nor shall the
Executive be able to accumulate unused vacation time from one year to the next,
except to the extent authorized by the Boards of Directors of the Employers.

 

(d)                                 Proration.  The Executive’s compensation,
benefit and expenses shall be paid by the Corporation and the Bank in the same
proportion as the time and services actually expended by the Executive on behalf
of each respective Employer.

 

4.                                      Expenses.  The Employers shall reimburse
the Executive or otherwise provide for or pay for all reasonable expenses
incurred by the Executive in furtherance of or in connection with the business
of the Employers, including, but not by way of limitation, automobile expenses
and other traveling expenses, subject to such reasonable documentation and other
limitations as may be established by the Boards of Directors of the Employers. 
If such expenses are paid in the first instance by the Executive, the Employers
shall reimburse the Executive therefor.

 

5.                                      Termination.

 

(a)                                  General.  The Employers shall have the
right, at any time upon prior Notice of Termination, to terminate the
Executive’s employment hereunder for any reason, including without limitation
termination for Cause, Disability or Retirement, and the Executive shall have
the right, upon prior Notice of Termination, to terminate his employment
hereunder for any reason.

 

(b)                                 For Cause.  In the event that the
Executive’s employment is terminated by the Employers for Cause, the Executive
shall have no right pursuant to this Agreement to compensation or other benefits
for any period after the applicable Date of Termination.

 

(c)                                  Voluntary Termination by the Executive.  In
the event the Executive terminates his employment hereunder other than for
death, Disability, Retirement, Good Reason or an uncured material breach of this
Agreement by the Employers, then the Executive shall have no right pursuant to
this Agreement to compensation or other benefits for any period after the
applicable Date of Termination.

 

(d)                                 Death.  In the event the Executive’s
employment hereunder is terminated due to death, neither the Executive nor his
estate or named beneficiaries shall have any right pursuant to this Agreement to
compensation or other benefits for any period after the Date of Termination.

 

(e)                                  Disability.  In the event the Executive’s
employment hereunder is terminated due to Disability, the Executive shall be
entitled to receive any disability benefits provided under any disability plan
maintained by the Employers.  Other than as set forth above, the Executive shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the Date of Termination.

 

5

--------------------------------------------------------------------------------


 

(f)                                    Retirement.  In the event the Executive’s
employment hereunder is terminated due to Retirement, the Executive shall have
no right pursuant to this Agreement to compensation or other benefits for any
period after the Date of Termination.

 

(g)                                 Involuntary Termination.  In the event that
(i) the Executive’s employment is terminated by the Employers for other than
Cause, Disability, Retirement or the Executive’s death or (ii) such employment
is terminated by the Executive due to a material breach of this Agreement by the
Employers, which breach has not been cured within fifteen (15) days after a
written notice of non-compliance has been given by the Executive to the
Employers, then the Employers shall pay to the Executive, within the earlier of
thirty (30) days following the Date of Termination or the next following
December 31, a cash severance amount equal to one times the Executive’s current
Base Salary; provided, however, that this Section 5(g) shall not be applicable
if the termination of employment occurs concurrently with or subsequent to a
Change in Control of the Corporation.

 

(h)                                 Change in Control Termination.  In the event
that (i) the Executive’s employment is terminated concurrently with or within
twelve (12) months following a Change in Control of the Corporation for other
than Cause, Disability, Retirement or the Executive’s death or (ii) the
Executive elects to terminate his employment for Good Reason, then the Employers
shall, subject to the provisions of Section 6 hereof, if applicable,

 

(A)                              pay to the Executive, within the earlier of
thirty (30) days following the Date of Termination or the next following
December 31, a cash severance amount equal to two (2) times the Executive’s
Average Annual Compensation; and

 

(B)                                maintain and provide for a period ending at
the earlier of (i) one year subsequent to the Date of Termination or (ii) the
date of the Executive’s full-time employment by another employer (provided that
the Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance, disability insurance
and other employee benefit plans, programs and arrangements offered by the
Employers in which the Executive was entitled to participate immediately prior
to the Date of Termination (excluding (y) stock option plans, restricted stock
plans and employee stock ownership plans of the Employers and the Corporation
and (z) bonuses and other items of cash compensation), provided that in the
event that the Executive’s participation in any plan, program or arrangement as
provided in this subparagraph (B) is barred, or during such period any such
plan, program or arrangement is discontinued or the benefits thereunder are
materially reduced, the Employers shall either arrange to provide the Executive
with benefits substantially similar to those which the Executive was entitled to
receive under such plans, programs and arrangements immediately prior to the
Date of Termination or pay a cash equivalency amount.

 

6.                                      Limitation of Benefits under Certain
Circumstances.  If the payments and benefits pursuant to Section 5 hereof,
either alone or together with other payments and benefits which the Executive
has the right to receive from the Employers, Chester Valley, First Financial and
their affiliates, would constitute a “parachute payment” under Section 280G of
the Code, the payments

 

6

--------------------------------------------------------------------------------


 

and benefits payable by the Employers pursuant to Section 5 hereof shall be
reduced, in the manner determined by the Executive, by the amount, if any, which
is the minimum necessary to result in no portion of the payments and benefits
payable by the Employers under Section 5 being non-deductible to the Employers
pursuant to Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code.  The determination of any reduction in the payments
and benefits to be made pursuant to Section 5 shall be based upon the opinion of
independent counsel selected by the Employers and paid by the Employers.  Such
counsel shall be reasonably acceptable to the Employers and the Executive; shall
promptly prepare the foregoing opinion, but in no event later than thirty (30)
days from the Date of Termination; and may use such actuaries as such counsel
deems necessary or advisable for the purpose.  Nothing contained herein shall
result in a reduction of any payments or benefits to which the Executive may be
entitled upon termination of employment under any circumstances other than as
specified in this Section 6, or a reduction in the payments and benefits
specified in Section 5 below zero.

 

7.                                      Mitigation; Exclusivity of Benefits.

 

(a)                                  The Executive shall not be required to
mitigate the amount of any benefits hereunder by seeking other employment or
otherwise, nor shall the amount of any such benefits be reduced by any
compensation earned by the Executive as a result of employment by another
employer after the Date of Termination or otherwise, except as set forth in
Section 5(h)(B)(ii) hereof.

 

(b)                                 The specific arrangements referred to herein
are not intended to exclude any other benefits which may be available to the
Executive upon a termination of employment with the Employers pursuant to
employee benefit plans of the Employers or otherwise.

 

8.                                      Withholding.  All payments required to
be made by the Employers hereunder to the Executive shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Employers may reasonably determine should be withheld pursuant
to any applicable law or regulation.

 

9.                                      Competitive Activities.

 

(a)                                  The Executive agrees and acknowledges that
by virtue of his employment hereunder, he will maintain an intimate knowledge of
the activities and affairs of the Employers, including trade secrets, plans,
business plans, strategies, projections, market studies, customer information,
employee records and other internal proprietary and confidential information and
matters (collectively “Confidential Information”).  As a result, and also
because of the special, unique and extraordinary services that the Executive is
capable of performing for the Employers or one of its competitors, the Executive
recognizes that the services to be rendered by him hereunder are of a character
giving them a peculiar value, the loss of which cannot be adequately or
reasonably compensated for by damages.

 

(b)                                 Except for the purpose of carrying out his
duties hereunder, the Executive will not remove or retain, or make copies or
reproductions of, any figures, documents, records, discs, computer records,
calculations, letters, papers, or recorded or documented information of any type
or description relating to the business of the Employers.  The Executive agrees
that he will not divulge

 

7

--------------------------------------------------------------------------------


 

to others any information (whether or not documented or recorded) or data
acquired by him while in the Employers’ employ relating to methods, processes or
other trade secrets or other Confidential Information.

 

(c)                                  The Executive agrees that the Employers
are, and shall be, the sole and exclusive owner of all improvements, ideas and
suggestions, whether or not subject to patent or trademark protection, and all
copyrightable materials which are conceived by the Executive during his
employment, which relate to the business of the Employers, which are
confidential, or which are not readily ascertainable from persons or other
sources outside the Employers.

 

(d)                                 Unless the Executive’s employment is
terminated in connection with or following a Change in Control of the
Corporation, then for a period of one year after the termination of employment,
the Executive shall not, directly or indirectly, solicit, induce, encourage or
attempt to influence any client, customer or employee of the Employers to cease
to do business with, or to terminate any employee’s employment with, the
Employers.  The Executive shall not be subject to any of the limitations set
forth in the preceding sentence if the Executive’s employment is terminated in
connection with or following a Change in Control of the Corporation.

 

(e)                                  The Executive agrees that during the term
of his employment hereunder, except with the express consent of the Employers,
he will not, directly or indirectly, engage or participate in, become a director
of, or render advisory or other services for, or in connection with, or become
interested in, or make any financial investment in any firm, corporation,
business entity or business enterprise competitive with or to any business of
the Employers; provided, however, that the Executive shall not thereby be
precluded or prohibited from owning passive investments, including investments
in the securities of other financial institutions, so long as such ownership
does not require him to devote substantial time to management or control of the
business or activities in which he has invested.  Notwithstanding anything to
the contrary contained in this Agreement, during the term of this Agreement, the
Executive shall have no employment contract or other written or oral agreement
concerning employment as an officer of a savings bank or any other financial
institution or financial institution holding company nor with any other entity
or person other than the Bank or the Corporation.  The provisions of this
Section 9(e) shall not be applicable if the Executive’s employment is terminated
in connection with or following a Change in Control of the Corporation.

 

(f)                                    The Employers shall be entitled to
immediate injunctive or other equitable relief to restrain the Executive from
failing to comply with any obligation under this Section 9 or from rendering his
services to persons or entities than the Employers, in addition to any other
remedies to which the Employers may be entitled under law.  The right to such
injunctive or other equitable relief shall survive the termination by the
Employers of the Executive’s employment.

 

(g)                                 The Executive acknowledges that the
restrictions contained in this Section 9 are reasonable and necessary to protect
the legitimate interests of the Employers and that any violation thereof would
result in irreparable injuries to the Employers.  The Executive acknowledges
that, if the Executive violates any of these restrictions, the Employers are
entitled to obtain from any court of competent jurisdiction, preliminary and
permanent injunctive relief as well as damages, and an equitable accounting of
any earnings, profits and other benefits arising from such violation, which
rights shall be cumulative and in addition to any other rights or remedies to
which the Employers

 

8

--------------------------------------------------------------------------------


 

may be entitled.  The Executive further acknowledges that the provisions of
Sections 9(a), (b), (c), (f) and (g) shall remain in full force and effect
beyond the termination of the Executive’s employment for any reason, including
but not limited to termination in connection with or following a Change in
Control of the Corporation.

 

10.                               Assignability.  The Employers may assign this
Agreement and their rights and obligations hereunder in whole, but not in part,
to any corporation, bank or other entity with or into which the Employers may
hereafter merge or consolidate or to which the Employers may transfer all or
substantially all of their assets, if in any such case said corporation, bank or
other entity shall by operation of law or expressly in writing assume all
obligations of the Employers hereunder as fully as if it had been originally
made a party hereto, but may not otherwise assign this Agreement or its rights
and obligations hereunder.  The Executive may not assign or transfer this
Agreement or any rights or obligations hereunder.

 

11.                               Notice.  For the purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
first-class certified or registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below:

 

To the Employers:                                                         
Secretary

Willow Grove Bancorp, Inc.

Welsh & Norristown Roads

Maple Glen, Pennsylvania  19002-8030

 

To the Executive:                                                              
Joseph T. Crowley

At his last address on file with

the Employers

 

12.                               Amendment; Waiver.  (a) Except as set forth in
Section 12(b) below, no provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or officers as may be specifically
designated by the Boards of Directors of the Employers to sign on its behalf. 
No waiver by any party hereto at any time of any breach by any other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 

(b)                                 The parties hereto acknowledge and agree
that (i) the recently enacted American Jobs Creation Act of 2004 established a
new Section 409A of the Code; (ii) Code Section 409A contains provisions
governing the taxation of deferred compensation; (iii) the compensation and
other benefits to be paid or otherwise provided under this Agreement, whether
provided hereunder or pursuant to any of the Employers’ employee benefit plans,
programs, policies or arrangements (this Agreement and the plans, programs,
policies and arrangements are collectively referred to herein as the
“Agreements”), may be negatively impacted by Section 409A of the Code; (iv) the
Internal Revenue Service has issued initial guidance and is expected to issue
additional guidance regarding the scope of Section 409A of the Code; and (v) the
Employers have until December 31, 2005 to

 

9

--------------------------------------------------------------------------------


 

amend the Agreements to bring them into compliance with Section 409A of the
Code.  The parties hereto acknowledge and agree that the Employers may amend any
or all of the Agreements after the date hereof in order to comply with
Section 409A of the Code, without having to obtain the Executive’s consent to
such amendments, provided that the Employers agree to negotiate in good faith
with the Executive any changes to this Agreement

 

13.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the substantive laws of the
Commonwealth of Pennsylvania.

 

14.                               Nature of Obligations.  Nothing contained
herein shall create or require the Employers to create a trust of any kind to
fund any benefits which may be payable hereunder, and to the extent that the
Executive acquires a right to receive benefits from the Employers hereunder,
such right shall be no greater than the right of any unsecured general creditor
of the Employers.

 

15.                               Headings.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

16.                               Validity.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

 

17.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

18.                               Regulatory Actions.  The following provisions
shall be applicable to the parties to the extent that they are required to be
included in employment agreements between a savings association and its
employees pursuant to Section 563.39(b) of the Regulations Applicable to All
Savings Associations, 12 C.F.R. §563.39(b), or any successor thereto, and shall
be controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.

 

(a)                                  The Bank’s Board of Directors may terminate
the Executive’s employment at any time, but any termination by the Bank’s Board
of Directors, other than termination for Cause, shall not prejudice the
Executive’s right to compensation or other benefits under this Agreement.

 

(b)                                 If the Executive is suspended from office
and/or temporarily prohibited from participating in the conduct of the
Employers’ affairs by a notice served under Section 8(e)(3) or
Section 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C.
§1818(e)(3) and 1818(g)(1)), the Employers’ obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Employers may, in
their discretion:  (i) pay the Executive all or part of the compensation
withheld while their obligations under this Agreement were suspended, and
(ii) reinstate (in whole or in part) any of their obligations which were
suspended.

 

10

--------------------------------------------------------------------------------


 

(c)                                  If the Executive is removed from office
and/or permanently prohibited from participating in the conduct of the
Employers’ affairs by an order issued under Section 8(e)(4) or
Section 8(g)(1) of the FDIA (12 U.S.C. §1818(e)(4) and (g)(1)), all obligations
of the Employers under this Agreement shall terminate as of the effective date
of the order, but vested rights of the Executive and the Employers as of the
date of termination shall not be affected.

 

(d)                                 If the Bank is in default, as defined in
Section 3(x)(1) of the FDIA (12 U.S.C. §1813(x)(1)), all obligations under this
Agreement shall terminate as of the date of default, but vested rights of the
Executive and the Employers as of the date of termination shall not be affected.

 

(e)                                  All obligations under this Agreement shall
be terminated pursuant to 12 C.F.R. §563.39(b)(5) (except to the extent that it
is determined that continuation of the Agreement for the continued operation of
the Employers is necessary):  (i) by the Director of the Office of Thrift
Supervision (“OTS”), or his/her designee, at the time the Federal Deposit
Insurance Corporation (“FDIC”) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the OTS, or his/her
designee, at the time the Director or his/her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Director of the OTS to be in an unsafe or unsound condition,
but vested rights of the Executive and the Employers as of the date of
termination shall not be affected.

 

19.                               Indemnification.

 

(a)                                  The Corporation shall provide the Executive
(including his heirs, executors and administrators) with coverage under a
directors’ and officers’ liability insurance policy at its expense and shall
indemnify the Executive (and his heirs, executors and administrators) to the
fullest extent permitted by law against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Corporation or any of its subsidiaries or affiliates (whether
or not he continues to be a director or officer at the time of incurring such
expenses or liabilities).  Such expenses and liabilities shall include, but
shall not be limited to, judgments, court costs and attorneys’ fees and the cost
of reasonable settlements.  The parties hereto acknowledge and agree that, for
purposes of the right to indemnification by the Corporation as provided by
Article VI of the Corporation’s Amended and Restated Bylaws, the Executive also
is serving as an officer of the Bank at the request of the Corporation.

 

(b)                                 Any indemnification provided to the
Executive by the Bank shall comply with 12 C.F.R. §545.121 or any successor
regulation applicable to the Bank.

 

20.                               Regulatory Prohibition.  Notwithstanding any
other provision of this Agreement to the contrary, any payments made to the
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the FDIA (12 U.S.C.
§1828(k)) and the regulations promulgated thereunder, including 12 C.F.R.
Part 359.  In the event of the Executive’s termination of employment with the
Bank for Cause, all employment relationships and managerial duties with the Bank
shall immediately cease regardless of whether the Executive remains in the
employ of the Corporation following such termination.  Furthermore, following
such

 

11

--------------------------------------------------------------------------------


 

termination for Cause, the Executive will not, directly or indirectly, influence
or participate in the affairs or the operations of the Bank, and any
compensation and benefits which the Executive may continue to receive from the
Corporation pursuant to Section 3 hereof shall be adjusted as appropriate so
that they are commensurate solely with the Executive’s duties to the
Corporation.

 

21.                               Payment of Costs and Legal Fees and
Reinstatement of Benefits.  In the event any dispute or controversy arising
under or in connection with the Executive’s termination is resolved in favor of
the Executive, whether by judgment, arbitration or settlement, the Executive
shall be entitled to the payment of (a) all legal fees incurred by the Executive
in resolving such dispute or controversy, and (b) any back-pay, including Base
Salary, bonuses and any other cash compensation, fringe benefits and any
compensation and benefits due to the Executive under this Agreement.

 

22.                               Entire Agreement.  This Agreement embodies the
entire agreement between the Employers and the Executive with respect to the
matters agreed to herein.  All prior agreements between the Employers and the
Executive with respect to the matters agreed to herein are hereby superseded and
shall have no force or effect, including the agreement between the parties dated
March 23, 2005.  Without limiting the generality of the preceding sentence, the
parties hereto agree that, immediately prior to the Effective Date, the
Agreement dated July 29, 2003 between Chester Valley, First Financial and the
Executive (the “Old Agreement”) shall be cancelled and shall have no force and
effect, and the Executive agrees that he shall not be entitled to and shall not
receive any payments or benefits pursuant to the Old Agreement as a result of
the transactions contemplated by the Merger Agreement.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

Attest:

WILLOW GROVE  BANCORP, INC.

 

 

 

 

/s/ Christopher E. Bell

 

By:

/s/ Frederick A. Marcell Jr.

 

Christopher E. Bell

 

Frederick A. Marcell Jr.

Corporate Secretary

 

President and Chief Executive Officer

 

 

 

 

Attest:

WILLOW GROVE  BANK

 

 

 

 

/s/ John T. Powers

 

By:

/s/ Frederick A. Marcell Jr.

 

John T. Powers

 

Frederick A. Marcell Jr.

Secretary

 

President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Joseph T. Crowley

 

 

 

Joseph T. Crowley

 

13

--------------------------------------------------------------------------------